Citation Nr: 0208632	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945, and he was a prisoner of war (POW) of the German 
Government during World War II from February 1944 to May 
1945.  He died in July 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.

The Board notes that a February 1998 rating decision denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  While the 
appellant submitted a notice of disagreement on this issue 
and the RO issued a statement of the case, the appellant did 
not file a substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals) on this issue within the allotted time 
period, despite the RO's discussion of the issue in 
subsequent supplemental statements of the case.  In addition, 
this issue has not been certified for appeal.  Accordingly, 
the Board will limit its discussion to service connection for 
the veteran's cause of death under 38 U.S.C.A. § 1310 and 
eligibility for Survivors' and Dependents' Educational 
Assistance.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
July 1995 due to esophageal cancer; other significant 
conditions contributing to his death included congestive 
heart failure, coronary artery disease, chronic obstructive 
pulmonary disease, and hypertension.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of trench foot, anxiety reaction, 
and pes planus, with a disability rating of 10 percent for 
anxiety reaction.

4.  Esophageal cancer was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to the veteran's service, including the 
veteran's POW experiences.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.312 (2001).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. §§ 3501, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death from esophageal cancer was related to his 
active service.  Specifically, the appellant maintains that 
the veteran's esophageal cancer was secondary to the 
veteran's history of peptic ulcer disease, which should have 
been service-connected because the veteran was a POW.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions, the statement of the case, and the 
supplemental statements of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claim was denied.  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate are of 
record, and a VA medical opinion was obtained.  The appellant 
and her representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-
394(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992).

I.  Entitlement to service connection for the cause of the 
veteran's death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The veteran had active military service from December 1942 to 
December 1945.  Available records indicate that he was a 
German POW from February 1944 to May 1945.  According to the 
veteran's death certificate, he died in July 1995 as a 
consequence of esophageal cancer.  Other significant 
conditions, which contributed to his death, but did not 
result in the underlying cause of the esophageal cancer, were 
noted as congestive heart failure, coronary artery disease, 
chronic obstructive pulmonary disease, and hypertension.  
During his lifetime, the veteran had established service 
connection for residuals of trench foot, anxiety reaction, 
and bilateral pes planus.  At the time of the veteran's 
death, a 10 percent disability evaluation, namely for the 
veteran's anxiety disorder, was in effect.  Service 
connection was not in effect for any other disabilities.  

Service medical records show no evidence of esophageal cancer 
or peptic ulcer disease.  An August 1945 physical examination 
showed that abdominal examination was difficult to obtain due 
to the veteran's tension.  The examining provider noted that 
the veteran "tend[ed] toward obesity" and was "[s]lightly 
tender" in the epigastric area and left lower abdominal 
quadrant, but that no masses were palpable.  A background 
history, dated September 1945, shows that the veteran had 
yellow jaundice while stationed in Africa in 1943, frostbite 
of the feet while serving in Italy, and sinus trouble.  The 
history also indicates that the veteran was a German POW from 
February 1944 to May 1945.  A clinical record brief dated 
December 1945 indicates that the veteran was diagnosed with 
chronic, mild anxiety reaction; moderate, asymptomatic 
frostbite of the feet; and asymptomatic, first degree pes 
planus of the left foot.  A "Final Summary," also dated 
December 1945, states that the veteran began experiencing 
nervousness, insomnia, worrying, and battle dreams just 
before his release from the POW camp.  The veteran was 
afforded a chest x-ray in December 1945, which was negative.  

VA medical records dated September 1987 to July 1975 are of 
record.  A review of the medical evidence reveals that the 
veteran was diagnosed with metastatic carcinoma of the 
esophagus, inoperable; coronary artery disease; congestive 
heart failure; chronic obstructive pulmonary disease; benign 
prostatic hypertrophy; degenerative joint disease; and 
asbestosis.  The veteran was also diagnosed with peptic ulcer 
disease and hiatal hernia with gastroesophageal reflux.  In 
addition, the veteran was variously diagnosed with chronic 
anxiety, angina, mild mitral insufficiency, and right inguina 
hernia.

A VA medical record dated September 1990 showed that the 
veteran was hospitalized for chronic obstipation resulting in 
changed bowel habits, status-post thoracotomy in the left 
lung, and residual infiltrate of the left lung.  Another 
record, dated October 1990, listed the veteran's diagnoses as 
left hilar lung mass, coronary artery disease, degenerative 
joint disease, peptic ulcer disease, and chronic obstructive 
pulmonary disease.  

VA medical records dated September 1991 to December 1991 show 
that the veteran was hospitalized with shortness of breath 
and left-sided, midsternal chest pains.  He reported a 20-
year history of abdominal pain relieved by antacids, 
asbestosis, left lung mass removal 20 years earlier, coronary 
artery bypass in 1986, and chronic obstructive pulmonary 
disease for 10 years.  A history of bilateral inguinal 
herniorrhaphies in the 1980s was noted.  A November 1991 
discharge summary noted a history of peptic ulcer disease, in 
addition to diagnoses of congestive heart failure secondary 
to tricuspid and mitral insufficiencies and atherosclerotic 
heart disease, angina, chronic obstructive pulmonary disease 
with pulmonary fibrosis and asbestosis, and degenerative 
joint disease.   

VA medical records dated January 1992 to May 1992 indicate 
that the veteran complained of shortness of breath and 
anterior chest pains which were not associated with activity 
or food.  A 20-year history of abdominal discomfort diagnosed 
as peptic ulcer disease was noted.  A February 1992 discharge 
summary noted that the veteran also had severe diarrhea for 
24 hours prior to his admission, but denied any abdominal 
pain.  The examining provider noted that the veteran probably 
had acute gastroenteritis, which was self-limited and 
improved prior to discharge.  Other diagnoses were congestive 
heart failure secondary to tricuspid and mitral 
insufficiencies and atherosclerotic heart disease, angina, 
chronic obstructive pulmonary disease with pulmonary fibrosis 
and asbestosis, history of peptic ulcer disease, and 
degenerative joint disease.   A history of bilateral indirect 
reducible and recurrent hernias, status-post fracture of the 
left clavicle, and status-post thoracotomy for a benign left 
lung mass were also noted.  A May 1992 assessment and 
treatment plan showed a diagnosis of atypical chest pain, and 
the examining provider opined that he did not feel that the 
veteran's chest pains were related to angina, because the 
symptoms were not suggestive of unstable angina or acute 
myocardial infarction.  

VA hospitalization records dated March 1993 to December 1993 
show that the veteran was treated for chest pain, without 
nausea, vomiting, or other cardiac symptoms.  The diagnoses 
included atypical chest pain and coronary artery disease, 
myocardial infarction was ruled out.   Other diagnoses were 
angina, mild mitral insufficiency, congestive heart failure, 
status post-coronary artery bypass graft, chronic obstructive 
pulmonary disease with pulmonary fibrosis and history of 
asbestosis, degenerative joint disease, and acid peptic 
disease.  

February 1994 hospitalization records show that the veteran 
had a history of chronic obstructive pulmonary disease, 
congestive heart failure, atypical chest pain, coronary 
artery disease, and status-post coronary artery bypass graft.   
The veteran was hospitalized for chest pain not relieved by 
nitroglycerin, in order to rule out cardiac ischemia versus 
myocardial infarction.  In addition, the veteran had right 
inguinal hernia repair due to a recurrence.  A discharge from 
a March 1994 to April 1994 hospitalization for removal of a 
hematoma which resulted from his right inguinal hernia repair 
diagnosed the veteran with a large sliding hiatal hernia with 
mid-grade gastroesophageal reflux.

The veteran was hospitalized from April 1994 to March 1995, 
following complaints of chest pain and shortness of breath.  
A discharge summary showed that the veteran underwent a right 
inguinal hernia repair, treatment of corns, evaluation of 
benign prostatic hypertrophy, and an intravenous pyelogram 
which showed normal kidney function while hospitalized.  He 
was also treated for nausea and vomiting for several days, 
from which he quickly recovered.  The diagnoses were coronary 
artery disease with status-post coronary artery bypass graft 
"times two," atrial insufficiency, congestive heart 
failure, chronic obstructive pulmonary disease, hiatal hernia 
with gastroesophageal reflux disease, degenerative joint 
disease, bilateral nuclear cataract, and benign prostatic 
hypertrophy.

In May 1995, the veteran was diagnosed with metastatic 
esophageal adenocarcinoma.  Other diagnoses included coronary 
artery disease, congestive heart failure, chronic obstructive 
pulmonary disease, peptic ulcer disease and gastroesophageal 
reflux, asbestosis, and benign prostatic hypertrophy.  He was 
initially admitted to the VA hospital for evaluation of chest 
pain and syncope.  A history of atypical chest pain for many 
years was noted, but no clear cardiac abnormalities were 
noted upon examination and the syncopal episode was 
attributed to the abuse of nitroglycerin tablets.  A 
myocardial infarction was ruled out.  Upon admission, the 
veteran underwent a cardiac catheterization for his coronary 
artery disease, which revealed an obtuse marginal stenosis 
proximal to the saphenous graft, an occluded left anterior 
descending artery, an ostial stenosis of the right coronary 
artery, and an occluded left circumflex.  Angioplasty of the 
proximal obtuse marginal stenosis was recommended, but the 
veteran was reluctant.  Subsequently, the veteran developed a 
gastrointestinal bleed, and the veteran initially refused an 
endoscopy.  The veteran's treating cardiologists declined 
performing any additional invasive procedures and recommended 
medical management of his cardiac symptoms.  The veteran's 
gastrointestinal bleed was treated with transfusion, 
intravenous Zantac, and Omeprazole.  However, when the 
veteran began to eat solid foods, he noticed difficulty 
swallowing, resulting in his consent to an upper 
gastrointestinal study and endoscopy.  A biopsy revealed 
esophageal adenocarcinoma.  A subsequent staging work-up 
showed multiple metastatic lesions to the liver, and was 
found not to be a candidate for surgical resection, 
palliative radiation, or chemotherapy.  

VA hospitalization records dated June 1995 to July 1995 show 
that the veteran was diagnosed with inoperable metastatic 
carcinoma of the esophagus, coronary artery disease, 
congestive heart failure, and chronic obstructive pulmonary 
disease.  A June 1995 consultation note indicates that the 
veteran had intermittent problems swallowing solid food, 
weight loss, and intermittent chest pain with food intake.  
He denied nausea, vomiting, abdominal pain, back pain, or 
bone pain.  An 80-pack year of smoking and a history of 
alcohol abuse were noted.  The discharge summary also notes 
that diet was a problem because the veteran wanted solid 
food, but his treating providers were concerned about 
possible obstruction aggravated at the esophageal level.  The 
veteran also intermittently requested that his tube feedings 
be stopped because he had abdominal distention.  The veteran 
was discharged to the VA Nursing Home Care Unit.

July 1995 VA hospitalization records show that the veteran 
was diagnosed with metastatic carcinoma of the esophagus, 
coronary artery disease, congestive heart failure, and 
chronic obstructive pulmonary disease.  A past medical 
history of coronary artery disease with two bypass surgeries, 
chronic obstructive pulmonary disease, hiatal hernia, 
gastroesophageal reflux disease, degenerative joint disease, 
and benign prostatic hypertrophy was also noted.  The veteran 
was hospitalized with complaints of intermittent bleeding 
though his feeding tube, refusing to eat or drink, and 
complaints of pain.  Upon admission, the veteran had mild 
chest pain.  His abdomen was soft with normal bowel sounds 
and there was no clear bleeding or "coffee ground material" 
in the feeding tube.  The veteran was again given fish in 
addition to a mechanical soft diet.  The veteran denied any 
trouble swallowing or abdominal pain after eating, but had 
some intermittent "coffee ground material" through his 
feeding tube and occasional vomiting of a little of this 
material.  He also had occasional chest pain.  The veteran 
eventually gave up eating by mouth after continuing problems.  
He also complained of nausea for a few days.  The record 
states that he was pronounced dead on July [redacted], 1995, after 
having stopped breathing.  

In February 2001, the RO received a medical opinion from the 
Chief of Staff of the Gastroenterology section at the VA 
Medical Center.  According to the report, the physician noted 
the veteran's history of coronary artery disease, congestive 
heart failure status-post coronary artery bypass graft 
surgery, chronic obstructive pulmonary disease, degenerative 
joint disease, and benign prostatic hypertrophy.  The 
physician also noted that peptic ulcer disease was listed in 
the veteran's medical records, and that the disease is a 
presumptive condition for POWs.  The physician related the 
history of the veteran's diagnosis with esophageal cancer, 
and stated that his symptoms in May 1995 were consistent with 
an upper gastrointestinal hemorrhage, but that an upper 
endoscopy in June 1995 showed adenocarcinoma of the 
esophagus.  The physician explained that, according to the 
relevant medical literature, the "relationship between 
esophageal cancer and peptic ulcer disease is complex, but 
that] the prevailing consensus . . . is that peptic ulcer 
disease is caused by [a] bacterial infection of [the] 
helicobacter pylori."  According to the physician, chronic 
infection with the helicobacter pylori bacteria can cause 
atrophy of the stomach lining's cells, which may allow 
metaplastic tissue to develop within the stomach, which may 
"give rise [to] adenocarcinoma through an intermediary phase 
of dysplasia."  He concluded that "it is likely that 
chronic helicobacter pylori infection may give rise to both 
peptic ulcer disease [and] gastric adenocarcinoma."  The 
physician goes on to state that "a causative role of 
helicobacter pylori in the formation of esophageal 
adenocarcinoma has never been established" and that "it is 
likely that infection with this organism may actually be 
somewhat protective against the subsequent development of 
Barrett's esophagus (intestinal metaplasia) and formation of 
esophageal adenocarcinoma."  He further noted that a review 
of the veteran's endoscopy report indicated that the 
endoscopy showed mucosa consistent with Barrett's esophagus, 
in addition to a distal esophagus narrowing with viability 
and an exophytic mass, which was "consistent with 
adenocarcinoma arising from a background of Barrett's 
esophagus."  He then concluded that it was his opinion that 
"it was unlikely that the manifestations of peptic ulcer 
disease led to the veteran's adenocarcinoma of the 
esophagus."

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran's esophageal cancer 
was related to the veteran's service, including his prisoner 
of war experiences, or any of the veteran's service-connected 
disabilities.  Initially, the Board notes that there is no 
indication in the record that the veteran died as a result of 
a disease specified by the statute as presumptively related 
to the veteran's status as a prisoner of war.  See 
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  In this regard, 
the evidence clearly indicates that the veteran's death from 
esophageal cancer did not result from his peptic ulcer 
disease.      

While the veteran apparently did have peptic ulcer disease, 
his death certificate clearly shows that he died of 
esophageal cancer, rather than peptic ulcer disease, as is 
contended by the appellant.  In addition, the Board observes 
that the veteran's treating physicians and the physician who 
completed the death certificate did not attribute the 
veteran's esophageal cancer to his peptic ulcer disease.  It 
is noteworthy that the physician who signed the veteran's 
death certificate listed the significant contributing 
conditions as hypertension, congestive heart failure, chronic 
obstructive pulmonary disease, and coronary artery disease.  
Peptic ulcer disease was not listed as a cause or 
contributing condition of the veteran's esophageal cancer.  
Moreover, the VA physician who provided the February 2001 
opinion clearly stated that esophageal cancer is not caused 
by peptic ulcer disease.  The Board places significant 
probative value on the opinion of the VA gastroenterologist, 
which was based on a review of the entire evidentiary record 
and the relevant medical literature, and concluded that 
esophageal cancer did not originate from peptic ulcer 
disease, as the helicobacter pylori bacteria which causes 
peptic ulcer disease actually protects against esophageal 
cancer.  As such, there is no medical evidence that 
demonstrates the veteran died of peptic ulcer disease.  

In addition, there is no medical evidence which shows that 
the esophageal cancer that caused the veteran's death was in 
any way related to the veteran's service, including his 
experiences as a prisoner of war.  Service medical records 
contain no evidence of esophageal cancer during service and 
the evidence reflects that esophageal cancer was first 
manifest many years following service.  In this regard, the 
earliest evidence of esophageal cancer was in May 1995.  
Furthermore, the veteran's death certificate, as mentioned 
earlier, did not indicate that the veteran's esophageal 
cancer was a consequence of his peptic ulcer disease or any 
other service-connected disorder.  Additionally, the Board 
observes that the veteran's medical records did not establish 
a link between the veteran's service and his later diagnosis 
of esophageal cancer.  As stated earlier, the evidence does 
not demonstrate that the veteran's peptic ulcer disease, even 
if presumptive service connection for peptic ulcer disease 
was to be granted, played any role in his death from 
esophageal cancer.  See 38 U.S.C.A. §§ 1110, 1114, 1310; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The Board also acknowledges the appellant's statements, which 
allege that the veteran's military service, particularly his 
time spent as a prisoner of war, contributed to his ultimate 
death.  However, the appellant does not appear to have any 
medical expertise or training, and, as such is not competent 
to offer an opinion on an issue requiring medical evidence 
for resolution.  See Van Slack at 502, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Simply put, there is no medical evidence of record which 
supports the appellant's contentions.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service, including his prisoner of war 
experiences.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied. 

II. Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  
In this case, service connection has not been established for 
the cause of the veteran's death, and the veteran was not 
permanently and totally disabled due to his service-connected 
disabilities.   Therefore, the appellant lacks basic 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant's claim is thus without legal merit and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

